Citation Nr: 0523322	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-12 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.

2.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  He was engaged in combat and was awarded a Purple 
Heart Medal, Combat Action Ribbon, Vietnamese Service Medal 
with a star, and Vietnam Campaign Medal with device.  

The procedural history of this case is complicated and 
warrants clarification.  
In a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, entitlement to service connection for hearing 
loss, tinnitus, and residuals of an injury to the left eye 
were denied, each as not well grounded.  The veteran 
submitted a notice of disagreement as to the hearing loss and 
left eye claims in January 2000, and the RO issued a 
Statement of the Case (SOC) on these two claims in May 2000.  
A timely substantive appeal was received in June 2000.  
Accordingly, these claims are on appeal before the Board of 
Veterans' Appeals (Board).  A January 2001 supplemental 
statement of the case (SSOC) included the issue of service 
connection for tinnitus; however, the veteran had not 
previously submitted a notice of disagreement on this issue.  

A review of the record reveals that the hearing loss claim 
was previously denied by an April 1996 rating decision. The 
September 1999 rating decision on appeal did not explicitly 
address whether new and material evidence had been submitted 
to reopen this previously denied claim. Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.

In a May 2000 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling, and denied service 
connection for a right foot injury as not well grounded.  The 
veteran submitted a notice of disagreement in June 2000.  An 
SOC addressing both claims was issued in January 2001.  The 
SOC denied service connection for a right foot disorder on 
the merits.  The veteran submitted a VA Form 9 addressing 
both claims in October 2001, which was not timely as a 
substantive appeal.  See 38 C.F.R. § 20.302(b)(1).  However, 
medical evidence pertaining to the PTSD claim had been 
received in March 2001, and he was therefore owed an SSOC on 
this issue, following which he would have 60 days to perfect 
an appeal as to that issue.  See 38 C.F.R. § 20.302(b)(2).  

In an August 2002 rating decision, the claims for service 
connection for tinnitus and a right foot disorder were 
readjudicated.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
also confirmed the 10 percent rating assigned for PTSD.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated September 3, 2002.  In October 2002, 
he submitted a notice of disagreement with the PTSD and right 
foot disorder claims.  An SOC was issued in February 2003, 
which included consideration of the evidence submitted in 
March 2001 concerning PTSD.  The next correspondence 
addressing the PTSD and right foot disorder issues was a 
Statement of Accredited Representative in Appealed Case 
(646), received in September 2003, which was not timely as a 
substantive appeal with either the May 2000 or August 2002 
rating decisions.  See 38 C.F.R. § 20.302(b)(1) and (2).  The 
646 also listed service connection for tinnitus as an issue 
on appeal; however, this statement is not timely as a notice 
of disagreement with the August 2002 rating decision.  See 
38 C.F.R. § 20.302(a).     

In June 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In December 2004, the veteran submitted a statement 
requesting to reopen his claim for service connection for 
tinnitus.  At his hearing before the Board in June 2005, he 
also requested service connection for a bilateral eye 
disorder as secondary to service-connected diabetes mellitus.  
These claims are referred to the RO for appropriate action. 

The claims for service connection for hearing loss and 
residuals of a left eye injury are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  In April 1996, the RO denied entitlement to service 
connection for bilateral hearing loss.

2.  Evidence received since the April 1996 RO decision 
denying entitlement to service connection for bilateral 
hearing loss is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 RO decision denying entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the RO's April 1996 decision 
is new and material; thus, the claim of service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002) (applicable to 
claims filed prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim for service connection for 
hearing loss, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In April 1996, the RO denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
As the veteran did not appeal, that decision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received subsequent to the April 1996 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's April 1996 RO decision, the record 
contained an October 1995 VA examination which showed that 
the veteran was diagnosed as having sensorineural bilateral 
hearing loss and that he reported to have had excessive noise 
exposure in service in the artillery and after service in the 
shipyards.  Evidence obtained since that time includes an 
October 2004 statement from Ann R. Kessler, Ph.D. stating 
that although she could not make a definitive statement that 
the veteran's hearing loss was related to service, "acoustic 
trauma can cause the type of problems that he describes 
himself as having."  Such evidence is sufficient to reopen 
the claim for bilateral hearing loss.  The Board finds that 
this additional evidence associated with the claims file 
since the April 1996 RO decision bears directly or 
substantially upon the specific matter under consideration 
because by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the record contains new and material evidence, 
and the claim must be reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the record discloses that the veteran was found to 
be disabled by the Social Security Administration (SSA).  
Accordingly, the SSA records should be obtained on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, the veteran should be examined for his hearing 
loss and left eye disabilities.  He was exposed to noise 
during service and has been diagnosed as having hearing loss.  
He also sustained an injury to his left eye during service in 
February 1968 and currently has a hole in his retina.  
Additionally, the veteran sustained a post-service left eye 
injury in February 1994.  He had noise exposure during his 
post-service shipyard employment, as reported on VA 
examination in October 1995.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain a copy of 
any SSA decision granting disability 
benefits to the veteran.  Request from SSA 
copies of all the documents or evidentiary 
material that was used in considering the 
veteran's claim for disability benefits.

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, schedule 
the veteran for VA examinations for the 
purpose of determining the nature and 
etiology of his bilateral hearing loss and 
left eye injury.  

In this regard, the audiological examiner 
should give a medical opinion, with full 
rationale, as to the date of onset and 
etiology of any current hearing loss, 
including whether it is as likely as not 
that it was caused by noise exposure in 
service, as opposed to post-service noise 
exposure working in the shipyard.  

The eye examiner should give a medical 
opinion, with full rationale, as to the 
date of onset and etiology of any current 
left eye disability, including whether it 
is as likely as not that it was caused by 
the in-service left eye injury in 1968, as 
opposed to the post-service left eye 
injury in 1994.

The examiners must review the veteran's 
claims folder and indicate in the reports 
that this was accomplished.

3.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative, 
if any, should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


